           Case 1:17-cr-00377-RJS Document 37 Filed 06/26/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 UNITED STATES OF AMERICA


          -v-
                                                               No. 17-cr-377 (RJS)
                                                                    ORDER
 DARNELL FEAGINS,

                               Defendant.


RICHARD J. SULLIVAN, Circuit Judge:

         The Court is in receipt of two memoranda from the U.S. Probation Department, indicating

that Defendant (i) was in possession of an undisclosed, unmonitored smartphone, which he used

to access social media platforms, and (ii) was unemployed and unexcused from employment for

90 days. Accordingly, IT IS HEREBY ORDERED THAT Defendant, defense counsel, counsel

for the government, and Defendant’s supervising probation officer shall appear for a violation of

supervised release hearing pursuant to Federal Rule of Criminal Procedure 32.1(3) and 18 U.S.C.

§ 3583 on August 27, 2020 at 10:00 a.m. The hearing shall be held in Courtroom 11B of the

Daniel Patrick Moynihan United States Courthouse, 500 Pearl Street, New York, NY 10007.



SO ORDERED.

Dated:          June 26, 2020
                New York, New York


                                                    RICHARD J. SULLIVAN
                                                                 SULLLL
                                                                      LIIV
                                                                         VAN
                                                    UNITED STATES CIRCUIT JUDGE
                                                    Sitting by Designation
